NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210424-U

                                 Order filed February 1, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      In re I.L.-H.,                         )     Appeal from the Circuit Court
                                             )     of the 10th Judicial Circuit,
             a Minor                         )     Peoria County, Illinois,
                                             )
      (The People of the State of Illinois,  )
                                             )
             Petitioner-Appellee,            )     Appeal No. 3-21-0424
                                             )     Circuit No. 18-JA-340
             v.                              )
                                             )
      Keonna M.H.,                           )     Honorable
                                             )     Timothy J. Cusack,
             Respondent-Appellant).          )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Justices McDade and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court’s fitness and best interest determinations were not against the
                  manifest weight of the evidence.

¶2          Respondent mother, Keonna M.H., appeals from an order of the circuit court terminating

     her parental rights as to I.L.-H. On appeal, mother argues the court erred in determining that
     mother was unfit and that it was in I.L.-H.’s best interest to terminate mother’s parental rights.

     We affirm.

¶3                                           I. BACKGROUND

¶4          On September 21, 2018, the State filed a juvenile neglect petition alleging that I.L.-H.,

     (D.O.B. 02/01/2018) was neglected due to an environment injurious to her welfare pursuant to

     section 405/2-3 et seq. of the Juvenile Court Act of 1987. 705 ILCS 405/2-3 et seq. (West 2018).

     The petition alleged in relevant part that: (1) mother remained in a relationship with Orlando

     Laney despite nine documented instances of domestic violence between February 2017 and

     September 2018, some of which were witnessed by I.L.-H.’s siblings; (2) mother had a previous

     domestic violence incident with Shane Crawford in March 2012; (3) in July 2018, I.L.-H.’s

     sibling suffered a skull fracture that was determined to be an accident, however, mother

     repeatedly lied about the incident to law enforcement; (4) mother, Laney, and Crawford all have

     extensive criminal histories; and (5) mother was previously indicated by the Department of

     Children and Family Services (DCFS) for substantial risk of physical injury/injurious

     environment in June 2018.

¶5          Mother stipulated to the allegations lodged in the State’s neglect petition, and the court

     adjudicated I.L.-H. neglected. Following a dispositional hearing, the court found mother unfit

     based on the contents of the neglect petition. The court ordered that mother cooperate with

     DCFS, comply with the terms of the service plan, and correct the conditions that brought I.L.-H.

     into care. The court further ordered that mother perform drug drops, complete individual

     counseling, complete a domestic violence course, obtain and maintain stable housing, provide

     the assigned caseworker with any changes in mother’s contact information, attend scheduled




                                                      2
     visitations, use her best efforts to obtain a legal source of income, and participate in an integrated

     assessment.

¶6           On June 4, 2021, the State filed a petition to terminate mother’s parental rights

     (termination petition), alleging mother was an unfit person as described in section 50/1(D)(m)(ii)

     of the Adoption Act, in that mother failed to make reasonable progress toward the return of I.L.-

     H. during the nine-month period from September 23, 2019, to June 23, 2020. 750 ILCS

     50/1(D)(m)(ii) (West 2020). On July 20, 2021, mother filed an answer to the termination

     petition, stating:

                     “[t]hat [mother] stipulates that the State would call witnesses at Adjudication who

             would support the allegations contained in ALL Counts of the Petition and does NOT

             demand strict proof thereof and that Respondent wishes to proceed to Best Interest

             Hearing.”

¶7           The answer and/or stipulation was signed by counsel, and the certification was

     electronically signed by mother. On July 22, 2021, the parties held an initial hearing on the

     termination petition. 1 Following the hearing, the court entered an order reflecting that the court

     accepted mother’s stipulation in the presence of mother and her attorney.

¶8           The parties proceeded to a best interest hearing on August 5, 2021. At the outset, the

     court considered, and without objection, took judicial notice of mother’s stipulation to the

     parental unfitness portion of the termination petition. 2 Furthermore, mother made no attempt to

     offer evidence of any progress she believed she may have made during the relevant nine-month

     period alleged in the petition. Based on mother’s stipulation, the court found the State had met its



             1
               This hearing transcript is not included in the record on appeal.
             2
               The court’s adjudication order found a factual basis for mother’s stipulation and found that the
     stipulation was made knowingly and voluntarily.
                                                          3
       burden of proving mother unfit by clear and convincing evidence. Next, the court ensured the

       parties’ receipt of I.L.-H.’s best interest hearing report, which was prepared by The Center for

       Youth and Family Solutions (CYFS).

¶9            The report provides that three-year-old I.L.-H. has resided in her current foster home

       since June 19, 2019, when she was approximately 15 months old. I.L.-H. has a positive

       attachment to her current caregivers, who are willing and able to adopt I.L.-H. I.L.-H.’s basic

       needs for food, shelter, health, and clothing are met by her current caregivers. I.L.-H.’s

       caregivers are diligent when attending to I.L.-H.’s medical and dietary needs. Since her

       placement in the foster home, I.L.-H. has made significant improvements to her speech, such that

       she was discharged from speech therapy. I.L.-H. has become socially on par with other children

       her age and is able to identify most shapes and colors. I.L.-H. attends daycare, where she has

       started talking about making friends. I.L.-H. makes crafts at daycare and enjoys playing outside.

       I.L.-H. also enjoys singing with the caregivers’ daughter, Grace, and enjoys reading.

¶ 10          I.L.-H. refers to her current caregivers as mom and dad and has told her caseworker that

       she loves her foster family. I.L.-H. has scheduled visitation with mother twice weekly. I.L.-H.

       recognizes mother when she sees her and refers to her as mommy. However, I.L.-H. does not

       talk to the caseworker or mother at visits. Instead. I.L.-H. watches shows on mother’s tablet or

       her phone. I.L.-H. does not understand the current legal situation.

¶ 11          At the conclusion of the report, the caseworker opined that it was in I.L.-H.’s best interest

       to terminate mother’s parental rights. The caseworker recommended that I.L.-H.’s permanency

       goal be changed to adoption.

¶ 12          During the hearing, the author of I.L.-H.’s best interest report, CYFS caseworker,

       Annmarie Rhatigan, testified that I.L.-H.’s current caregivers provide for I.L-H.’s emotional,



                                                        4
       medical, safety, and security needs, as well as for her educational, food, clothing, and shelter

       needs. Rhatigan added that I.L.-H.’s caregivers are supportive of her background, including her

       family culture and identity. I.L.-H. exhibits a strong bond with her caregivers and feels secure

       and loved in her placement. I.L.-H. told Rhatigan that she wished to stay in her current

       placement, but Rhatigan did not believe I.L.-H. comprehended what was happening. Rhatigan

       stated that I.L.-H.’s caregivers were supportive of her return home goal through the pendency of

       the case but have since wished to adopt I.L.-H. after the court changed her goal to adoption.

¶ 13          Rhatigan testified that I.L.-H. has a stronger bond with her caregivers than with mother.

       However, I.L.-H. still has a bond with mother. During visits, mother and the other children,

       including I.L.-H., normally do some sort of activity, like jumping in a blow-up house.

       Oftentimes, I.L.-H. gets her hair done during visits while she plays with a tablet. I.L.-H. seems

       very absorbed in the tablet during visits, whereas she is more verbal when she is around her

       current caregivers.

¶ 14          Rhatigan opined that the best interest factors outlined in the Juvenile Court Act favored

       the termination of mother’s parental rights. Rhatigan believed I.L.-H.’s need for permanency

       favored adoption. On cross-examination, Rhatigan testified that mother visited with I.L.-H. twice

       weekly for two hours, though Rhatigan was not present during the entirety of those visits.

¶ 15          Mother testified that visits occurred at her home on Tuesdays and Thursdays. During

       visits, I.L.-H. plays with a tablet. I.L.-H. also has a playroom full of toys, where she plays with

       her three siblings. I.L.-H. and mother share a bond. I.L.-H. calls mother “mommy.” I.L.-H. is

       excited for visits and never indicates that she wants visits to end. I.L.-H. lays in mother’s bed and

       wants to be held. Mother reads books to I.L.-H., and the pair watch movies together. The family

       also travels to the park to play. Mother recently bought I.L.-H. a bouncy house. Mother did not


                                                         5
       believe it was in I.L.-H.’s best interest to terminate her parental rights. Mother explained that the

       older children “want to be returned home along with [I.L.-H.].”

¶ 16          I.L.-H.’s guardian ad litem recalled Rhatigan to testify. Rhatigan testified that upon the

       termination of mother’s parental rights, I.L.-H. would continue to have visits with her siblings,

       but that the visits would be held at CYFS, rather than at mother’s home. Rhatigan believed I.L.-

       H.’s caregivers would continue to foster a relationship between I.L.-H. and her siblings.

¶ 17          Based on the evidence presented, the testimony of the parties, the arguments of counsel,

       the best interest report, and the best interest factors outlined in section 1-3(4.05) of the Adoption

       Act, the circuit court terminated mother’s parental rights. 705 ILCS 405/1-3(4.05) (West 2020).

       The court changed I.L.-H.’s permanency goal to adoption. Mother filed a timely notice of appeal.

¶ 18                                              II. ANALYSIS

¶ 19          On appeal, mother argues the court erred in finding her unfit and that it was in I.L.-H.’s

       best interest to terminate her parental rights. We address mother’s arguments in turn.

¶ 20                                        A. Fitness Determination

¶ 21          The record reflects that mother stipulated to the fitness finding she now challenges on

       appeal. Nonetheless, mother argues the court erred in accepting her stipulation as to unfitness,

       where the record does not reflect “whether said stipulation was knowing or voluntary.” The State

       points out that in a court order, dated July 22, 2021, the circuit court accepted mother’s

       stipulation in the presence of mother and her attorney and that the hearing transcript from that

       date is not included in the record on appeal.

¶ 22          Indeed, the appellant has the duty of providing this court with a complete record of the

       proceedings on appeal to support his or her claim of error, and in the absence of such a record,

       we are to presume the order entered by the court was in conformity with the law and had a


                                                         6
       sufficient factual basis. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Accordingly, any

       doubts arising from the incompleteness of the record must be resolved against the appellant. Id.

       at 392.

¶ 23             Even absent a complete record of the July 22, 2021, proceeding, the fact that mother filed

       an answer to the petition to terminate parental rights is indicative that she acted knowingly and

       voluntarily. That answer specifically stated that mother agreed the State’s witnesses would

       support the allegations contained in the petition, and that she “does NOT demand strict proof

       thereof and *** wishes to proceed to Best Interest Hearing.”

¶ 24             Further, of record is the fact that the circuit court took judicial notice of mother’s

       stipulation, without objection from mother, several weeks later, on August 5, 2021, and found

       that the stipulation was made knowingly and voluntarily. Mother argues, on appeal, that the court

       failed to consider any progress she made during this relevant nine-month period, yet she made no

       effort to present any evidence of such progress at the hearing. Mother’s failure to offer this

       evidence constitutes a waiver of the argument on appeal. Accordingly, the circuit court properly

       made its decision as to fitness on the only evidence before it: mother’s knowing and voluntary

       stipulation to the fitness allegations contained in the termination petition. For these reasons, we

       affirm the circuit court’s fitness determination.

¶ 25                                        B. Best Interest Determination

¶ 26             In a proceeding to terminate parental rights, courts weigh the parent’s fundamental liberty

       interest in the care, custody, and management of his or her child with the child’s interest in a

       “normal family home.” In re D.T., 212 Ill. 2d 347, 363 (2004) (quoting Santosky v. Kramer, 455

       U.S. 745, 759 (1982)). Once the State proves parental unfitness, the interests of the parent and

       the child diverge, and the court’s focus necessarily shifts to the child’s interest in “a loving,



                                                            7
       stable and safe home environment.” Id. at 363-64. At this stage, the State’s burden of proof

       lessens to a preponderance of the evidence. Id. at 366. When considering whether the termination

       of parental rights serves the child’s best interest, court’s consider: (a) the physical safety and

       welfare of the child, including food, shelter, health, and clothing; (b) the development of the

       child’s identity; (c) the child’s background and ties, including familial, cultural, and religious; (d)

       the child’s sense of attachment; (e) the child’s wishes and long-term goals; (f) the child’s

       community ties; (g) the child’s need for permanence; (h) the uniqueness of every family and

       child; (i) the risks attendant to entering and being in substitute care; and (j) the preferences of the

       persons available to care for the child. 705 ILCS 405/1-3(4.05) et seq. (West 2020). A circuit

       court’s determination as to the best interest of a child will not be disturbed on appeal unless it is

       clearly against the manifest weight of the evidence. In re Parentage of J.W., 2013 IL 114817, ¶

       55. A best interest determination is against the manifest weight of the evidence only where the

       facts clearly demonstrate that the court should have reached the opposite conclusion. In re

       Daphnie E., 368 Ill. App. 3d 1052, 1072 (2006).

¶ 27          The record establishes that 3-year-old I.L.-H. came into the care of her current caregivers

       when she was approximately 15 months old. I.L.-H. has a strong bond with her current

       caregivers, who provide for I.L.-H.’s basic needs for food, shelter, health, and clothing. I.L.-H.

       feels secure and loved in her placement. I.L.-H. refers to her current caregivers as mom and dad.

       I.L.-H.’s caregivers are supportive of her background, including her family culture and identity.

       I.L.-H.’s caregivers would continue to support visits between I.L.-H. and her other siblings, even

       if mother’s parental rights were terminated. Though I.L.-H. told Rhatigan that she wished to stay

       in her current placement, it appears I.L.-H. is too young to comprehend the current legal

       proceeding.



                                                          8
¶ 28          Importantly, I.L.-H. came into substitute care in September 2018. Yet, after almost three

       years, mother admitted in July 2021 that she remained unfit to parent I.L.-H. We realize that I.L.-

       H. has a bond with mother, but at this point in the proceeding, I.L.-H.’s need for permanency

       favors adoption. I.L.-H.’s current caregivers are willing and able to adopt I.L.-H. and give her the

       security and permanency she deserves. Based on the evidence and the statutory factors

       enumerated in section 1-3(4.05) et seq., we cannot say the circuit court’s best interest

       determination was against the manifest weight of the evidence. We affirm the termination of

       mother’s parental rights.

¶ 29                                          III. CONCLUSION

¶ 30          The judgment of the circuit court of Peoria County is affirmed.

¶ 31          Affirmed.




                                                        9